Emerson, J.,
delivered the Opinion of the Court.
This is a petition in this Court for a writ of certiorari to the Second District Court. '
The petition sets forth certain proceedings, in the course of which an order was entered against the petitioner, requiring, him to show cause,- at a time fixed, why he should not be punished for contempt. When the matter came up, on filing', an answer to the rule, upon his application the hearing was continued until the next term of the Court, and now pending that continuance he asks this Court for a writ of certiorari to remove the cause here.
We are satisfied the application is premature. There is no judgment or final determination of the case. It cannot be claimed that there is any lack of jurisdiction in the Second District Court over the subject matter, and until that Court acts in the matter we cannot tell whether it “ has regularly pursued the authority of such tribunal or not.” When that Court comes to act upon the case there may be nothing in its action of which this petitioner can complain, or would desire to have changed.
The petition states'that a suggestion from the judge of the Second District is one of the reasons- why .he invokes the action of this Court at this time. And although our Associate who is the judge of that District waives all objection to our reviewing the case, yet we are satisfied that it is our duty to refuse the writ. The petition is deified.
Lowe, C. J., concurs.
Boreman, J., did not participate in the deliberation upon this case.